Citation Nr: 0310452	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound to the right leg, Muscle Group 
XI, with limitation of motion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1944 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for an 
abnormal scar with adhesions, right lower leg, and assigned a 
10 percent evaluation for that disability, but denied an 
evaluation in excess of 30 percent for service-connected 
residuals of a gunshot wound to the right leg, Muscle Group 
XI, with limitation of motion.


REMAND

In his February 2001 claim, the veteran stated that his 
doctor had advised him that the circulation in his right foot 
had changed.  It is not clear whether the provider who so 
advised the veteran has been identified and the relevant 
clinical records obtained.  The RO should ask the veteran to 
identify this provider, and, if the relevant clinical records 
have not been associated with the claims file, the RO should 
attempt to obtain those records.

F.D., MD, stated, in a letter dated in November 2001, that 
the veteran had right leg pain post-trauma, and had mild 
peripheral vascular disease, moderate right peroneal 
neuropathy, and bilateral peripheral neuropathy.  Dr. D's 
statement appears to imply, but does not specifically state, 
that these disorders were related to the service-connected 
gunshot wound.  The veteran should clarify whether his 
complaints that the residuals of his service-connected injury 
were increasing was an attempt to seek service connection for 
any secondary disorder.  If so, further development of the 
clinical evidence is required, to include obtaining medical 
opinion as to whether the veteran has any right leg disorder 
secondary to a gunshot wound which would warrant a grant of 
service connection separate from the grant of service 
connection for a gunshot wound, Muscle Group XI. 

The veteran's contentions raise a claim that his gunshot 
wound is more severe than an injury to Muscle Group XI alone.  
The Board notes that the evidence reflects that there is 
limitation of motion of the veteran's ankle affecting both 
dorsiflexion and plantar flexion, and affecting inversion and 
eversion as well.  It is not clear whether the examiners who 
have conducted VA examinations have considered whether there 
was injury to any muscle group other than Muscle Group XI.  

Additionally, the Board notes that the veteran's 
representative argues on appeal that further clinical 
examination directed toward pain, endurance, pain on use, and 
additional limitations due to pain is required.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
The veteran's representative also argues that the veteran's 
contentions raise a claim for an increased evaluation on an 
extraschedular basis.  Under the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003), remand is required to address these contentions.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran what 
doctor advised him that the circulation 
in his right foot had changed, and, if 
records from that physician have not been 
associated with the claims file, should 
attempt to obtain those records.  

2.  The veteran should be given an 
opportunity to identify any non-VA 
provider who has treated him for his 
service-connected gunshot wound, right 
leg, since March 2002, or to identify any 
other clinical records he believes might 
be relevant.  

The RO should also obtain the veteran's 
records of current VA clinical treatment 
from the Detroit, Michigan VA Medical 
Center (VAMC), since March 2002 and from 
any other VAMC which the veteran 
identifies as a treating facility.

3.  The RO should advise the veteran of 
alternative types of records he may 
submit to establish his contentions, 
including pharmacy records, lay 
statements from friends, former 
employers, supervisors, or co-workers, 
written opinions from physicians or other 
health care providers, and the like.

4.  The veteran should be afforded VA 
orthopedic, neurologic, and vascular 
examination of the right leg for the 
purpose of ascertaining the current 
nature and severity of gunshot residuals 
with damage to Muscle Group XI.  The 
claims file, the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and 4.73, and the 
regulatory description of the muscle 
groups in the lower leg must be made 
available to and reviewed by the 
examiner.  The examiner(s) must note in 
the report that relevant portions of the 
claims file were available and were 
reviewed.  Any indicated special studies 
should be conducted.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including active and 
passive ranges of motion of the muscle 
groups in the right lower leg, and should 
describe functional limitations, if any, 
caused by the gunshot wound residuals in 
the right lower extremity.  The 
examiner(s) should provide explicit 
responses to the following questions:

(a) Do the service-connected gunshot 
wound residuals of the right leg involve 
only the Muscle Group XI, or was/were any 
other Muscle Group(s) affected?  Do 
gunshot wound residuals involve the joint 
structures, nerves, or vascular system?  
What is/are the cause(s) of limitation of 
motion of the veteran's right ankle?  

(b) Do the gunshot residuals of the right 
leg cause weakened movement, excess 
fatigability or pain with repetitions of 
movement or use, and/or incoordination?  
If so, the examiner should comment on the 
severity of and presence or absence of 
objective manifestations, as well as 
noting subjective complaints.  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
state.

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity of 
the right lower leg, and if so, whether 
such disorders are secondary to, or 
aggravated by, or overlap with, the 
gunshot wound residuals.  Opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Upon completion of the actions 
directed by the Board, and of any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim for an increased 
schedular or extraschedular evaluation 
for his service-connected gunshot wound 
residuals.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the previous SSOC.  The SSOC 
should also:  (1) advise the veteran of 
the date(s) the RO notified the veteran 
of VA's duties to him under the Veterans 
Claims Assistance Act of 2000, Public Law 
No. 106- 475, 114 Stat. 2096 (Nov. 9, 
2000) (or provide such notice); (2) 
review the actions taken by VA to assist 
him in developing the claim; (3) advise 
the veteran that it is his responsibility 
to identify or submit any clinical 
records he believes might be relevant, 
and, (4) advise the veteran of the time 
period available for response.

Thereafter, the claim should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


